Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the filing of 7-11-2022. Claims 1-16 are pending and have been considered below:


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “generating an environment that interacts with a user; in response to an action of the user, transiting the environment from one state to another state based on a transition probability; and controlling a strategy of the user based on a preset multi-objectives by changing, in response to observing a decision making of the user in the environment, the environment to manipulate a prediction error for achieving a goal of the user, wherein the prediction error comprises a reward prediction error of the user and a state prediction error of the user wherein the controlling of the strategy of the user comprises setting an objective function relating to a reward predicting    error and a state predicting error, determining whether the reward prediction error and the state prediction error of the user satisfy the objective function, and terminating a process in response to the reward prediction error and the state prediction error of the user satisfying the      objective function, and verifying a current environmental state and a prediction error state of the user in response to the     reward prediction error and the state prediction error of the   user not satisfying the objective function.” 
This judicial exception is not integrated into a practical application because the claim recites generating an environment that interacts with a user and determining when to terminate a process in response to reward and state prediction error. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because an environment, strategy, function; nor the  processor from claim 8 provide inventive concepts. The claim is not patent eligible. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

20200268296 A1 “BRAIN-COMPUTER INTERFACE WITH ADAPTATIONS FOR HIGH-SPEED, ACCURATE, AND INTUITIVE USER INTERACTIONS” Figure 4

Applicant's amendments necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/SHERROD L KEATON/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        
8-23-2022